                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JUSTIN UNDERHILL                              )
                Plaintiff,                    )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:18-CV-108-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney’s fees under the Equal Access to Justice Act and
defendant’s stipulation.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 24, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$3,800.

This Judgment Filed and Entered on April 24, 2019, and Copies To:

Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing)
Leah F. Golshani / Cassia Parson (via CM/ECF Notice of Electronic Filing)

April 24, 2019                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
